DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.

Election/Restrictions
Claims 1-9 are allowable. The restriction requirement between inventions I and II, , as set forth in the Office action mailed on 3/24/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3/24/2020 is maintained. Claims 10-17, 30 and 31, directed to a non-elected antibody based composition are withdrawn from further consideration because they do not require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	Claims 1-9 are examined on the merits.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Examiner Initiated Interview
	On March 8th, 2021, the examiner contacted applicants to propose amendments that would result in the allowance of the application.  These amendments were accepted and are presented below.

Allowable Subject Matter
Claims 1-9 are free of the prior art of record.  The closest prior art of record is Keelapang et al. (Journal of Virology, 2004, Vol. 78, No. 5, pages 2367-2381).  Keelapang et al. teach 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Craig McRobbie on 3/8/2021.
The application has been amended as follows: 

IN THE SPECIFICATION:
Please amend the specification of 4/26/2019 as follows:
On page 1, at lines 27-28, please replace “protein comprises a pr-M junction of RUXRKKVVMT at its pre-cleaved form; wherein said U is K or R, and said X is S or A.”, with “protein comprises a pr-M junction of SEQ ID NO: 49 at its pre-cleaved form.”

On page 1, at lines 30-31, please replace “wherein said membrane protein comprises a pr-M junction of RUXRKKVVMT at its pre-cleaved form; wherein said U is K or R, and said X is 

On page 9, at lines 30-32, please replace “comprises a membrane protein having a pr-M junction of RUXRKKVVMT at its pre-cleaved form; wherein said U is K or R, and said X is S or A. In a preferable embodiment, said pr-M junction comprises SEQ ID NO: 05, SEQ ID NO: 09, or SEQ ID NO: 13. In another”, with “comprises a membrane protein having a pr-M junction of SEQ ID NO: 49 at its pre-cleaved form. In a preferable embodiment, said pr-M junction comprises SEQ ID NO: 5, SEQ ID NO: 9, or SEQ ID NO: 13. In another”
On page 26, at line 17, please replace “(http://www.imgt.org)”, with “(www_imgt_org)”

IN THE CLAIMS:
Please replace claim 2 with the following completely rewritten claim:
2. The expression vector of claim 1, wherein said DENV pr-M junction comprises SEQ ID NO: 5, SEQ ID NO: 9, or SEQ ID NO: 13.

Please replace claim 5 with the following completely rewritten claim:
5. The virus-like particle of claim 4, wherein said DENV pr-M junction comprises SEQ ID NO: 5, SEQ ID NO: 9, or SEQ ID NO: 13.

Please replace claim 7 with the following completely rewritten claim:
7. The composition of claim 6, wherein said DENV pr-M junction comprises SEQ ID NO: 5, SEQ ID NO: 9, or SEQ ID NO: 13.

Claims 10-17, 30 and 31 are cancelled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648